Citation Nr: 1229644	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right foot disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for bilateral hip disability.

6.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982, and had subsequent service in the reserves.

These matters came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2010; the transcript is of record.  These matters were remanded in September 2010.

The issues of entitlement to service connection for disabilities of the hips, knees, and back are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus had their onset during the Veteran's active service.  



CONCLUSION OF LAW

Bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus were incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for disabilities of the feet.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by granting the benefits sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that due to his plantar warts and calluses during his period of active service, he was forced to walk on the sides of his feet while wearing combat boots.  He also asserts that he has feet problems due to marching in combat boots, and carrying heavy loads such as his 65 pound pack.  

Service treatment records reflect treatment for calluses and corns on his feet in April  and November 1978.  An October 1979 treatment record reflects that a wart on the ball of his left foot was treated with liquid nitrate.  He was put on a profile of no running, jumping, jumping jacks, and marching for more than 15 minutes for two weeks.  A July 1980 service treatment record reflects a plantar wart on the left foot on the instep.  

In April 2008, the Veteran underwent a VA examination pertaining to the feet.  The examiner diagnosed hallux rigidus bilaterally; hallux valgus bilaterally; degenerative joint changes first metatarsophalangeal joint; metatarsalgia; and, painful plantar hyperkeratotic lesions bilaterally.  The examiner opined that hallux rigidus bilaterally; hallux valgus bilaterally; degenerative joint changes first metatarsophalangeal joint and metatarsalgia were secondary to psoriatic arthritis.  The examiner stated that there were no current residuals due to recurrent plantar warts and treatment of plantar warts in service.  These are hyperkeratotic lesions, these do not display themselves as plantar verrucae.  The examiner stated that the degenerative joint changes as well as hallux valgus deformity and psoriatic arthritis would not be attributed to plantar verrucae or plantar warts.  Therefore, the diagnosis of hallux rigidus/hallux valgus and psoriatic arthritis is not caused by or a result of plantar warts.  Such examination, however, is inadequate as it does not contain a clear rationale, and also does not fully address the contentions of the Veteran as to the cause of his current feet problems.  

In October 2010, the Veteran underwent a VA examination pertaining to the feet.  Upon physical examination, the examiner diagnosed degenerative joint changes bilateral forefoot; hallux valgus deformity bilaterally; and, hallux limitus deformity bilaterally, left greater than right foot.  The examiner opined that the Veteran's current diagnoses of hallux limitus and hallux valgus as well as degenerative joint changes at the first metatarsophalangeal joint would likely have their clinical onset during the Veteran's period of service and became exacerbated during this period of time.  

The issue of whether service connection is warranted for disabilities of the feet turns on whether there is competent medical evidence showing a relationship between the current disabilities and service.  As detailed, while service treatment records reflect treatment for calluses and warts, they do not specifically reflect treatment for bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus during his period of active service.  However, as detailed, the Veteran was placed on physical profile due to his treatment for calluses and warts.  The Veteran has undergone two VA examinations, and the October 2010 VA examiner reviewed the claims folder and determined that the Veteran's current bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus are due to service.  In light of the Veteran's assertions that his current disabilities are due to the effects of his calluses and warts, specifically while wearing his combat boots during service duties, and the October 2010 VA examiner's positive etiological opinion, the Board finds that the evidence is at least in equipoise regarding the claim that bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus had their onset in service.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for these disabilities.  


ORDER

Entitlement to service connection for bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus is granted.


REMAND

In January 2011, the Veteran submitted an Authorization and Consent To Release Information to VA (VA Form 21-4142) pertaining to Dr. Michael King, a podiatrist; Dr. Richard Smith, an orthopedist; and, Dr. Nick Mucciardi, his primary care physician.  The second page of the VA Form 21-4142, specifically the signature page, is not of record.  The Board notes that the Veteran also submitted March 2010 correspondence from Dr. Smith and Dr. King.  There are treatment records on file from Dr. Mucciardi dated in October 2004; however, the Veteran has indicated current treatment.  There are treatment records on file from Dr. King from April 1999 to June 2005; however, the Veteran has indicated current treatment.  There is no indication that the RO has attempted to obtain updated records from these medical providers nor records from Dr. Smith.  Thus, after obtaining a completed VA Form 21-4142 from the Veteran, the entirety of the records should be requested.  38 C.F.R. § 3.159(c)(1) (2011).

With regard to the knees, the Board notes that the Veteran did suffer a right knee injury in September 1978.  

Correspondence dated in March 2010 from Dr. Smith reflects that the Veteran has been seen for pain across his low back with leg pain, and his major disabling issues are progressive lumbar spondylosis with posterior element arthritic disease as well as progressive osteoarthritis across his left knee.  Dr. Smith opined that these are attritional issues that are likely related to his time in service.  The prognosis is eventually for left knee replacement as well as possibly for further active surgical intervention to his lumbar spine for the posterior element arthritis.  

In November 2010, the Veteran underwent a VA examination.  Upon physical examination, the examiner found no functional impairment of the knees, hips, and back and essentially normal examinations.  The examiner stated that there is no evidence of any significant problems with his knees, hips and back while on active duty and it is less likely as not that this was affected by his service information.  The examiner stated that it was clearly obvious by any standard of evaluation that there is insufficient data coming from his private doctors as well as he is not seeking additional treatment from doctors.  X-rays of the hips revealed mild degenerative changes; an x-ray of the left knee revealed mild degenerative change; and, right knee showed a loose body and early patellofemoral degeneration.  The examiner did not offer an addendum opinion based on these x-ray findings.  

While the examiner specifically stated that the claims folder was reviewed, the bases of the negative etiological opinions is unclear.  The reference that his disabilities were not affected by his "service information" is ambiguous as it is not clear what the examiner is referring to.  Likewise, the examiner does not reference the September 1978 in-service right knee injury.  Moreover, despite the examiner's assertions that the Veteran does not have appear to have any problems with the back, knees, and hips, it is clear that x-ray examinations revealed degenerative changes of the hips and knees, and loose body in the right knee.  Likewise, as detailed, Dr. Smith noted problems with his back and lower extremities, particularly his left knee.  The examiner was also requested to offer an etiological opinion regarding any relationship to his feet, which did not occur.  This is especially in light of the Board's finding that service connection is warranted for bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus.  See 38 C.F.R. § 3.310.  Finally, pursuant to this Remand, it has been instructed that records be requested from three medical providers who have apparently treated the Veteran for all of these claimed conditions.  Thus, additional records may prove relevant for an etiological opinion.  For these reasons, the Board finds that the November 2010 VA examination report and findings lacks clarity and another opinion should be proffered.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete an appropriate release (VA Form 21-4142) pertaining to the following providers:   Dr. Michael King; Dr. Richard Smith; and, Dr. Nick Mucciardi.  Thereafter request records from Dr. King from July 2005 to the present; request records from Dr. Mucciardi from November 2004 to the present; and, request the entirety of the Veteran's records from Dr. Smith.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After attempting to obtain the above records, schedule the Veteran for another VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed bilateral knee, bilateral hip, and low back disabilities.  The claims folder and a copy of this Remand should be made available to and reviewed by the examiner.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Please identify all disabilities associated with the knees, hips, and back.  Consideration should be given to any diagnoses reflected in the medical records on file.

b)  Did any current disability of the knees, hips, or back at least as likely as not (a 50% or higher degree of probability) have their clinical onset during the Veteran's period of active service from April 1978 to April 1982, or is any disability of the knees, hips, or back otherwise related to such period of active service? 

c)  Is any disability of the knees, hips or back at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus?

d)  If not, has a disability of the knees, hips, or back at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent and measurable increase in severity due to the Veteran's service-connected bilateral forefoot degenerative joint changes, bilateral hallux valgus, and bilateral hallux limitus?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, which reflect injury to the right knee, post-service medical evidence, and lay statements of the Veteran.

3.  After completion of the above, review the expanded record and readjudicate the service connection issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


